DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/151434 filed on January 18, 2021 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are rejected under Non-Statutory Double Patenting.  1-20 are rejected under 103.  

Claim Objections
Claim 12 objected to because of the following informalities:  Claim 12 depends on Claim 1. Claim 12 should depend on Claim 11.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 8 recites the limitation "the support computing system" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the support computing system" in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 11-16 of the instant application are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claims 1-4 and 6-16 of U.S. Patent No. US 10,929,219.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on obviousness-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:

17/151434
10,929,219 (16/405202)
1
 A method performed by a computing system deployed in a server environment, the method comprising: receiving, from a computing device, a problem scenario identifier that identifies a problem scenario representing a problem associated with an application on the computing device;  identifying a problem-specific diagnostic analyzer, that is specific to the problem associated with the computing device, based on mapping information that maps the problem scenario to the problem-specific diagnostic analyzer;  running the problem-specific diagnostic analyzer to obtain problem-specific diagnostic data that is specific to the problem, the problem-specific diagnostic data including: first data 
representing execution of the application on the computing device;  and second data representing execution of the server environment;  identifying a suggested recovery action based on the first data and the second data in the problem-specific diagnostic data;  and generating an output that represents the identified suggested recovery action. 


 A method performed by a computing system deployed in a server environment, the method comprising: receiving, from a client computing device that is remote 
from the server environment, a problem scenario identifier that identifies a problem scenario indicative of a problem associated with the client computing device;  identifying a problem-specific diagnostic analyzer, that is specific to the problem associated with the client computing device, based on mapping information that maps the problem scenario to the problem-specific diagnostic analyzer;  running the problem-specific diagnostic analyzer to obtain problem-specific diagnostic data that is specific to the problem associated with the client computing device, the problem-specific diagnostic data including first data associated with the client computing device and second 
data associated with the server environment;  identifying a suggested recovery action based on the problem-specific diagnostic data;  and communicating the suggested recovery action to the client computing device. 


 The method of claim 1, and further comprising: identifying an estimated 
root cause for the problem scenario by accessing a mapping that correlates the 
problem scenario and diagnostic data to the estimated root cause;  generating a 
root cause confidence metric indicative of a confidence level corresponding to 
the estimated root cause;  and generating the output that includes the root 



 The method of claim 1, and further comprising: identifying an estimated 
root cause for the problem scenario by accessing a mapping that correlates the 
problem scenario and diagnostic data to the estimated root cause. 

3
  The method of claim 2, and further comprising: generating a root cause 

estimated root cause;  and communicating the root cause confidence metric and the estimated root cause to the client computing device along with the suggested recovery action.

  The method of claim 1, and further comprising: generating a recovery action 
confidence metric indicative of a confidence level corresponding to the 
suggested recovery action;  and generating the output that includes the recovery action confidence metric along with the suggested recovery action. 

4
  The method of claim 2, and further comprising: generating a recovery action 
confidence metric indicative of a confidence level corresponding to the 
suggested recovery action;  and communicating the recovery action confidence metric to the client computing device along with the suggested recovery action. 

4
  The method of claim 1, and further comprising: aggregating the first data 
and the second data to obtain aggregated data;  and generating an aggregated data record that corresponds to the problem scenario and includes: the aggregated data, an identifier data that identifies the computing device, root cause identifier information identifying the estimated root cause, and recovery action identifier information identifying the suggested recovery action. 


  The method of claim 5, wherein the aggregated data record includes 

information identifying the estimated root cause, and recovery action 
identifier information identifying the suggested recovery action. 


  The method of claim 4, wherein the identifier data comprises a tenant 
identifier and a user identifier, and further comprising: storing the 
aggregated data record, with a time indicator indicating a time corresponding 
to the problem scenario, so the aggregated data record can be identified based 

 


  The method of claim 6, wherein the identifier data comprises a tenant 
identifier and a user identifier, and further comprising: storing the 
aggregated data record, with a time indicator indicating a time corresponding 
to the problem scenario, so the aggregated data record can be identified based 

 


  The method of claim 5, wherein the aggregated data record includes 
suggestion status information indicative of whether the suggested recovery 
action was surfaced for a user identified by the user identifier and whether it 
was performed, and result data indicative of a result of performing the 
suggested recovery action. 

8
 The method of claim 5, wherein the aggregated data record includes 
suggestion status information indicative of whether the suggested recovery 
action was surfaced for the user and whether it was performed, and result data indicative of a result of performing the suggested recovery action. 
 

11
  A computing system comprising: at least one processor;  and memory storing 
instructions executable by the at least one processor, wherein the 
instructions, when executed, configure the computing system to: receive, from a 

scenario representing a problem associated with an application on the computing device;  identify a problem-specific diagnostic analyzer, that is specific to the problem associated with the computing device, based on mapping information that maps the problem scenario to the problem-specific diagnostic analyzer;  run the problem-specific diagnostic analyzer to obtain problem-specific diagnostic data that is specific to the problem, the problem-specific diagnostic data including: first data representing execution of the application on the computing device;  and second data representing execution of the server 
environment;  identify a suggested recovery action based on the first data and the second data in the problem-specific diagnostic data;  and generate an output that represents the identified suggested recovery action. 
 


  A server computing system comprising: a communication system configured to: 
receive, from a client computing device, a problem scenario identifier that 
identifies a problem scenario indicative of a problem associated with the 
client computing device;  a diagnostic system configured to: identify a 
problem-specific diagnostic analyzer, that is specific to the problem 
associated with the client computing device, based on mapping information that maps the problem scenario to the problem-specific diagnostic analyzer;  run the problem-specific diagnostic analyzer to obtain problem-specific diagnostic data that is specific to the problem associated with the client computing device, the problem-specific diagnostic data including first data associated with the client computing device and second data associated with the server computing 
system;  and an analysis system configured to: identify a suggested recovery action based on the problem-specific diagnostic data;  and wherein the communication system is configured to communicate the to the client computing device. 
 


  The computing system of claim 1, wherein the instructions configure the computing system to: identify an estimated root cause for the problem scenario by accessing a mapping that correlates the problem scenario and diagnostic data to the estimated root cause;  generate a root cause confidence metric indicative of a confidence level corresponding to the estimated root cause;  and generate the output that includes the root cause confidence metric and the 
estimated root cause along with the suggested recovery action. 
 

10
  The server computing system of claim 9, wherein the analysis system is 
configured to: identify an estimated root cause of the problem scenario based on the problem-specific diagnostic data;  and identify the suggested recovery action based on the estimated root cause. 
 
11
  The server computing system of claim 10, wherein the analysis system is 
configured to: generate a root cause confidence metric indicative of a 
confidence level corresponding to the estimated root cause, wherein the 
communication system is configured to communicate the root cause and the estimated root cause to the client computing device along with the suggested recovery action. 


  The computing system of claim 11, wherein the instructions configure the computing system to: generate a recovery action confidence metric indicative of a confidence level corresponding to the suggested recovery action; and generate the output that includes the recovery action confidence metric along with the suggested recovery action.
12
 The server computing system of claim 10, wherein the analysis system is 
configured to: generate a recovery action confidence metric indicative of a 
confidence level corresponding to the suggested recovery action, wherein the 
communication system is configured to communicate the recovery action 
confidence metric to the client computing device along with the suggested recovery action. 
 

14
 The computing system of claim 11, wherein the instructions configure the computing system to: aggregate 


  The server computing system of claim 10, wherein the diagnostic system is 
configured to: aggregate the first data and the second data to obtain 
aggregated data;  and generate an aggregated data record that corresponds to the problem scenario and includes the aggregated data. 

14
  The server computing system of claim 13, wherein the aggregated data 
record includes identifier data identifying the client computing device, root cause identifier information identifying the estimated root cause, and recovery action identifier information identifying the suggested recovery action. 


  The computing system of claim 14, wherein the identifier data comprises a 
tenant identifier and a user identifier, and the instructions configure the 
computing system to: store the aggregated data record, with a time indicator indicating a time corresponding to the problem scenario, so the aggregated data record can be identified based on when problem scenarios arose, and by tenant and user. 
 


  The server computing system of claim 14, wherein the identifier data 
comprises a tenant identifier and a user identifier and wherein the data 
storage logic is configured to store the aggregated data record, with a time 
indicator indicating a time corresponding to the problem scenario, so the 
aggregated data record can be identified based on a time when the problem scenario was detected by tenant and user. 
 


  The computing system of claim 15, wherein the aggregated data record 
includes suggestion status information indicative of whether the suggested 
recovery action was surfaced for a user identified by the user identifier and 
whether it was performed, and result data indicative of a result of performing 
the suggested recovery action. 
 

16
  The server computing system of claim 13, wherein the aggregated data 
record includes suggestion status information indicative of whether the 
suggested recovery action was surfaced for the user and whether it was 
performed, and result data indicative of a result of performing the suggested 
recovery action.



	However, Ashby (US Patent Application 2015/0046512) teaches application data, in Paragraph 18, 21 and 30.  
	Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the claims of US Patent No. 10,929,219 with an application executing on the computing device as taught by Ashby for the purpose of suggesting a recovery for an application executing on a client device.
Claims 1-6 and 11-16 of the instant application are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claims 1, 5-9, 12-16 and 20 of U.S. Patent No. US 10,338,991.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on obviousness-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:

17/151434
10,338,991 (15/437741)
1
performed by a computing system deployed in a server environment, the method comprising: receiving, from a computing device, a problem scenario identifier that identifies a problem scenario representing a problem associated with an application on the computing device;  identifying a problem-specific 
diagnostic analyzer, that is specific to the problem associated with the 
computing device, based on mapping information that maps the problem scenario to the problem-specific diagnostic analyzer;  running the problem-specific diagnostic analyzer to obtain problem-specific diagnostic data that is specific to the problem, the problem-specific diagnostic data including: first data representing execution of the application on the computing device;  and second 
data representing execution of the server environment;  identifying a suggested recovery action based on the first data and the second data in the 
problem-specific diagnostic data;  and generating an output that represents the identified suggested recovery action. 


computer implemented method, comprising: receiving, at a server 
environment that is remote from a client computing system, a diagnostic data package from a client computing system, the diagnostic data package including a problem scenario identifier and a set of problem-specific diagnostic data obtained from the client computing system;  running a problem-specific diagnostic analyzer, based on the problem scenario identifier, to obtain problem-specific diagnostic information from the remote server environment;  
identifying an estimated root cause for the problem scenario based on 
aggregated data that includes the diagnostic data package and the 
problem-specific diagnostic information from the remote server environment obtained by running a problem-specific diagnostic analyzer;  based on the estimated root cause;  and communicating the suggested recovery action to the client computing system. 
 


The method of claim 1, and further comprising: identifying an estimated 
root cause for the problem scenario by accessing a mapping that correlates the 
problem scenario and diagnostic data to the estimated root cause;  generating a 
root cause confidence metric indicative of a confidence level corresponding to 
the estimated root cause;  and generating the output that includes the root cause confidence metric and the estimated root cause along with the suggested recovery action. 


  The computer implemented method of claim 11 wherein identifying an 
estimated root cause comprises: receiving the aggregated data;  and identifying the estimated root cause of the problem scenario by accessing a mapping that 
correlates the problem scenario and aggregated data to the estimated root 
cause. 

13

generating a root cause confidence metric indicative of a confidence level 
corresponding to the estimated root cause;  and communicating the root cause confidence metric and the estimated root cause to the client computing system along with the suggested recovery action. 


  The method of claim 1, and further comprising: generating a recovery action 
confidence metric indicative of a confidence level corresponding to the 
suggested recovery action;  and generating the output that includes the recovery action confidence metric along with the suggested recovery action. 

14
  The computer implemented method of claim 12 and further comprising: 
generating a recovery action confidence metric indicative of a confidence level 
corresponding to the suggested recovery action;  and communicating the recovery action confidence metric to the client computing system along with the suggested recovery action. 

4
aggregating the first data 
and the second data to obtain aggregated data;  and generating an aggregated data record that corresponds to the problem scenario and includes: the aggregated data, an identifier data that identifies the computing device, root 
cause identifier information identifying the estimated root cause, and recovery 
action identifier information identifying the suggested recovery action. 



generating an aggregated data record corresponding to the problem scenario and including the aggregated data along with identifier data identifying a client 
computing system, root cause identifier information identifying the estimated 
root cause, recovery action identifier information identifying the suggested 
recovery action, suggestion status information indicative of whether the 
suggested recovery action was surfaced for the user and whether it was performed, and result data indicative of a result of performing the suggested 
recovery action. 


  The method of claim 4, wherein the identifier data comprises a tenant 

aggregated data record, with a time indicator indicating a time corresponding 
to the problem scenario, so the aggregated data record can be identified based on when problem scenarios arose, and by tenant and user. 
 


  The computer implemented method of claim 15 wherein the identifier data 

storing the aggregated data record, with a time indicator indicating a time 
corresponding to the problem scenario, so the aggregated data record can be 
identified based on when problem scenarios arose and by tenant and user.

  The method of claim 5, wherein the aggregated data record includes 
suggestion status information indicative of whether the suggested recovery 
action was surfaced for a user identified by the user identifier and whether it 
was performed, and result data indicative of a result of performing the 
suggested recovery action. 

15
  The computer implemented method of claim 12 and further comprising: 
generating an aggregated data record corresponding to the problem scenario and including the aggregated data along with identifier data identifying a client 
computing system, root cause identifier information identifying the estimated root cause, recovery action identifier information identifying the suggested recovery action, suggestion 
performed, and result data indicative of a result of performing the suggested 
recovery action. 
 


  A computing system comprising: at least one processor;  and memory storing instructions executable by the at least one processor, wherein the 
instructions, when executed, configure the computing system to: receive, from a computing device, a problem scenario identifier that identifies a problem 
scenario representing a problem associated with an application on the computing device;  identify a problem-specific diagnostic analyzer, that is specific to the problem associated with the computing device, based on mapping information that maps the problem scenario to the problem-specific diagnostic analyzer;  
run the problem-specific diagnostic analyzer to obtain problem-specific 
diagnostic data that is specific to the problem, the problem-specific 
diagnostic data including: first data representing execution of the application on the computing device;  and second data representing execution of the server environment;  identify a suggested recovery action based on the first data and the second data in the problem-specific diagnostic data;  and generate an output that represents the identified suggested recovery action. 
 


  A computing system, comprising: a communication system that receives a 
diagnostic data package from a client computing system, the diagnostic data 
package including a problem scenario identifier and a set of problem-specific 
diagnostic data obtained from the client computing system;  a state-based diagnostic system that runs a problem-specific diagnostic analyzer, based on the problem scenario identifier, to obtain problem-specific diagnostic information from a remote server environment in which the computing system is deployed;  and data analysis logic that identifies an estimated root cause for 
the problem scenario based on aggregated data that includes the diagnostic data package and the problem-specific diagnostic information from the remote server environment obtained by running a problem-specific diagnostic analyzer, the data analysis logic identifying a suggested recovery action, based on the estimated root cause, the communication system communicating the suggested 
recovery action to the client computing system. 


wherein the instructions configure the computing system to: identify an estimated root cause for the problem scenario by accessing a mapping that correlates the problem scenario and diagnostic data to the estimated root cause;  generate a root cause confidence metric indicative of a confidence level corresponding to the estimated root cause;  and generate the output that includes the root cause confidence metric and the 
estimated root cause along with the suggested recovery action. 
 


wherein the data analysis logic comprises: likely success metric generator logic configured to generate a root cause confidence metric indicative of a confidence level corresponding to the estimated root cause, the communication system communicating the root cause confidence metric and the estimated root cause to the client computing system along with the suggested recovery action. 


  The computing system of claim 11, wherein the instructions configure the computing system to: generate a recovery action confidence metric indicative of a confidence level generate the output that includes the recovery action confidence metric along with the suggested recovery action.

  The computing system of claim 4 wherein the likely success metric generator logic is configured to generate a recovery action confidence metric indicative of a confidence level communication system communicating the recovery action confidence metric to the client computing system along with the suggested recovery action. 


  The computing system of claim 11, wherein the instructions configure the computing system to: aggregate the first data and the second data to obtain aggregated data; and generate an aggregated data record that corresponds to the problem scenario and includes: the aggregated data, an identifier data that identifies the computing device, root cause identifier information identifying the estimated root cause, and recovery action identifier information identifying the suggested recovery action. 

7  The computing system of claim 4 and further comprising: data storage logic 
configured to generate an aggregated data record corresponding to the problem scenario and including the aggregated data along with identifier data identifying a client computing system, root cause identifier information 
identifying the estimated root cause, recovery action identifier information 
identifying the suggested recovery action, suggestion status information 
indicative of whether the suggested recovery action was surfaced for the user and whether it was performed, and result data indicative of a result of performing the suggested recovery action. 


  The computing system of claim 14, wherein the identifier data comprises a 
tenant identifier and a user identifier, and the instructions configure the 
computing system to: store the aggregated data record, with a time indicator indicating a time corresponding to the problem scenario, so the aggregated data record can be identified based on when problem scenarios arose, and by tenant and user. 
 

8
 The computing system of claim 7 wherein the identifier data comprises a 
tenant identifier and a user identifier and wherein the data storage logic is 
configured to store the aggregated data record, with a time indicator 
indicating a time corresponding to the problem scenario, so the aggregated data record can be identified based on a time when the problem scenario was detected by tenant and user. 

16
  The computing system of claim 15, wherein the aggregated data record 
includes suggestion status information indicative of whether the suggested 

whether it was performed, and result data indicative of a result of performing 
the suggested recovery action. 
 


  The computing system of claim 19 and further comprising: data storage 
logic configured to generate an aggregated data record corresponding to the problem scenario and including the aggregated data along with identifier data identifying a client computing system, root cause identifier information identifying the estimated root cause, recovery action identifier information identifying the suggested recovery action, suggestion status information indicative of whether the suggested recovery action was surfaced for the user and whether it was performed, and result data indicative of a result of performing the suggested recovery action. 



	The claims of US Patent No. 10,338,991 do not explicitly teach a problem associated with an application on the computing device; identifying a problem-specific diagnostic analyzer, that is specific to the problem associated with the computing device, based on mapping information that maps the problem scenario to the problem-specific diagnostic analyzer.
	However, Ashby (US Patent Application 2015/0046512) teaches analyzing application performance data, in Paragraphs 18 and 22.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 8, 10, 11, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashby (US Patent Application 2015/0046512) in view of Namkoong (US Patent Application 2015/0121136).

Claim 1, Ashby teaches a method performed by a computing system deployed in a server environment (View Ashby ¶ 33, 35; network), the method comprising: receiving, from a computing device, a problem scenario identifier that identifies a problem scenario representing a problem associated with an application on the computing device (View Ashby ¶ 18, 22; collect performance data); identifying a problem-specific diagnostic analyzer, that is specific to the problem associated with the computing device, based on mapping information that maps the problem scenario to the problem-specific diagnostic analyzer (View Ashby ¶ 18, 22; analyze performance data); running the problem-specific diagnostic analyzer to obtain problem-specific diagnostic data that is specific to the problem (View Ashby ¶ 18, 21, 30; data analysis report), the problem-specific diagnostic data including: first data representing execution of the application on the computing device (View Ashby ¶ 18, 21, 30; application data); identifying a suggested recovery action based on the first data and the second data in the problem-specific diagnostic data (View Ashby ¶ 18, 30; patch to fix application); and generating an output that represents the identified suggested recovery action (View Ashby ¶ 18; provide patch to client). 

Ashby does not explicitly teach second data representing execution of the server environment.

However, Namkoong teaches second data representing execution of the server environment (View Namkoong ¶ 16; server status).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ashby with second data representing execution of the server environment since it is known in the art that a server status can be collected (View Namkoong ¶ 16).  Such modification would have allowed application status and server status to be combined.

Claim 11 is the system corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.


Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  Ashby further teaches generating an output comprises: sending an indication of the identified suggested recovery action to the computing device (View Ashby ¶ 18; provide patch to client). 

Claim 17 is the system corresponding to the method of Claim 7 and is therefore rejected under the same reasons set forth in the rejection of Claim 7.

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 1.  Ashby further teaches generating an output comprises: sending an indication of the identified suggested recovery action to the support computing system (View Ashby ¶ 18; provide patch to client). 

Claim 18 is the system corresponding to the method of Claim 8 and is therefore rejected under the same reasons set forth in the rejection of Claim 8.

Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 1.  Ashby further teaches the computing device is associated with a data center (View Ashby ¶ 33, 35; network).

Claim 20 is the system corresponding to the method of Claim 10 and is therefore rejected under the same reasons set forth in the rejection of Claim 10.

Claim(s) 2, 3, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashby (US Patent Application 2015/0046512) in view of Namkoong (US Patent Application 2015/0121136) and further in view of Bostick (US Patent Application 2018/0114120).

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Ashby further teaches identifying an estimated root cause for the problem scenario by accessing a mapping that correlates the problem scenario and diagnostic data to the estimated root cause (View Ashby ¶ 18; address application issues); 

Ashby does not explicitly teach generating a root cause confidence metric indicative of a confidence level corresponding to the estimated root cause; and generating the output 

However, Bostick teaches generating a root cause confidence metric indicative of a confidence level corresponding to the estimated root cause (View Bostick ¶ 33; confidence value); and generating the output that includes the root cause confidence metric and the estimated root cause along with the suggested recovery action (View Bostick ¶ 33; corrective action). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ashby with generating a root cause confidence metric indicative of a confidence level corresponding to the estimated root cause; and generating the output that includes the root cause confidence metric and the estimated root cause along with the suggested recovery action since it is known in the art that a confidence level can be determined (View Bostick ¶ 33).  Such modification would have allowed a suggested recovery to be determined.

Claim 12 is the system corresponding to the method of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  Ashby does not explicitly teach generating a recovery action confidence metric indicative of a confidence level corresponding to the suggested recovery action; and 

However, Bostick teaches generating a recovery action confidence metric indicative of a confidence level corresponding to the suggested recovery action (View Bostick ¶ 33; confidence value); and generating the output that includes the recovery action confidence metric along with the suggested recovery action (View Bostick ¶ 33; corrective action). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ashby with generating a recovery action confidence metric indicative of a confidence level corresponding to the suggested recovery action; and generating the output that includes the recovery action confidence metric along with the suggested recovery action since it is known in the art that a confidence level can be determined (View Bostick ¶ 33).  Such modification would have allowed a suggested recovery to be determined.


Claim 13 is the system corresponding to the method of Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.



Claim(s) 4, 5, 9, 14, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashby (US Patent Application 2015/0046512) in view of Namkoong (US Patent Application 2015/0121136) and further in view of Wefers (US Patent Application 2005/0138031).

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.  Ashby further teaches aggregating the first data and the second data to obtain aggregated data (View Ashby ¶ 18, 22; collect data); and generating an aggregated data record that corresponds to the problem scenario and includes: the aggregated data (View Ashby ¶ 18, 21, 30; address application issues detected in data analysis), root cause identifier information identifying the estimated root cause, and recovery action identifier information identifying the suggested recovery action (View Ashby ¶ 18, 30; patch to fix application). 

Ashby does not explicitly teach an identifier data that identifies the computing device.

However, Wefers teaches an identifier data that identifies the computing device (View Wefers ¶ 51, 102; user ID).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ashby with an identifier data that identifies the computing device since it is known in the art that a user ID can be determined (View Wefers ¶ 51, 102).  Such 

Claim 14 is the system corresponding to the method of Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 4.  Weber further teaches the identifier data comprises a tenant identifier and a user identifier, and further comprising: storing the aggregated data record, with a time indicator indicating a time corresponding to the problem scenario, so the aggregated data record can be identified based on when problem scenarios arose, and by tenant and user (View Wefers ¶ 102; timetamp). 

Claim 15 is the system corresponding to the method of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 1.   Ashby does not explicitly teach the computing device comprises a client computing device.

However, Weber teaches the computing device comprises a client computing device (View Wefers ¶ 51, 102; user). 

(View Wefers ¶ 51, 102).  Such modification would have allowed a suggested recovery to be determined for a specific user.

Claim 19 is the system corresponding to the method of Claim 9 and is therefore rejected under the same reasons set forth in the rejection of Claim 9.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashby (US Patent Application 2015/0046512) in view of Namkoong (US Patent Application 2015/0121136) in view of Wefers (US Patent Application 2005/0138031) and further in view of Stolfo (US Patent Application 2010/0023810).

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 5.   Ashby further teaches result data indicative of a result of performing the suggested recovery action (View Ashby ¶ 18; provide patch to client).

Ashby does not explicitly teach the aggregated data record includes suggestion status information indicative of whether the suggested recovery action was surfaced for a user identified by the user identifier and whether it was performed.

(View Stolfo ¶ 72; verify fault has to be repaired).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ashby with the aggregated data record includes suggestion status information indicative of whether the suggested recovery action was surfaced for a user identified by the user identifier and whether it was performed since it is known in the art that a repair can be verified (View Stolfo ¶ 72).  Such modification would have allowed a suggested recovery performed and verified.

Claim 16 is the system corresponding to the method of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Finberg et al. (U.S. Patent Application 2013/0059578); teaches diagnosing and repairing hardware and software issues.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114